              IN THE UNITED STATES DISTRICT COURT OF ILLINOIS
                        FOR THE NORTHERN DISTRICT
                             EASTERN DIVISION

DEVELOPERS SURETY AND INDEMNITY                            )
COMPANY                                                    )
                                                           )
                      Plaintiff,                           )
       v.                                                  )        Case No. 11-cv-4457
                                                           )
KIPLING HOMES, LLC et al,                                  )        Judge Jeffrey T. Gilbert
                                                           )
                      Defendant.                           )

                   NOTICE OF MOTION – TELEPHONIC HEARING

To:    See Attached Service List

On May 4, 2021, at 9:30 a.m. or as soon thereafter as counsel may be heard, I shall appear
telephonically before the Honorable Jeffrey T. Gilbert, or any judge sitting in his stead in
Courtroom 1336 of the Dirksen Federal Building, 219 S. Dearborn Street, Chicago, Illinois and
then and there present a Petition to Revive.

The call−in number for the telephonic hearing is 877−336−1829, access code 1022195, press #.
When you are connected to the conference system, please keep your phone on mute until your
case is called. There may be other people in other cases speaking in the conference when you
join the conference and before your case is called. When your case is called, please unmute your
phone and remember to say your name each and every time you speak. Members of the public
and media will be able to call in to listen to this hearing. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in sanctions

                                   CERTIFICATE OF SERVICE

The undersigned certifies that foregoing notice and motion were served as indicated on the
attached Service List on April 28, 2021.

                                                               /s/ Philip M. Novak

Elizer Law Group, LLC
5836 Lincoln Avenue, Suite 200
Morton Grove, Illinois 60053
(847) 983-4343
Email: pmnovak@elizerlaw.com
                              CERTIFICATE OF SERVICE

        The undersigned certifies that on April 28, 2021, a copy of the forgoing notice was
electronically served via the Court’s CM/ECF filing system on:

Robert Matthew Shupenus
1915 Industrial Drive
Zion, IL 60099
847-246-6611
Email: rshupenus@coral.com
Counsel for Defendant, Kipling Homes, LLC

Joseph A. Namikas
Chuck Bretz & Associates, P.C. / Bretz, Flynn & Associates
58 N. Chicago Street
2nd Floor
Joliet, IL 60432
(815)740-1545
Email: jnamikas@bretzlawoffice.com
Counsel for Defendant, Edward C. Mattox

and on:

Defendant, Edward C. Mattox
Service TBD - Pursuant to Illinois Supreme Court Rule 105
(Judgment Debtor)

Defendant, Kipling Homes, LLC
Service TBD - Pursuant to Illinois Supreme Court Rule 105
(Judgment Debtor)



                                                             /s/ Philip M. Novak

Elizer Law Group, L.L.C.
5836 Lincoln Avenue, #200
Morton Grove, Illinois 60053
Tel: (847)983-4343
Fax: (847)983-0305
E:      pmnovak@elizerlaw.com
